United States Court of Appeals
                               FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                        ____________
No. 20-5190                                                   September Term, 2020
                                                                       1:20-cv-00031-APM
                                                         Filed On: December 3, 2020
Martin Reiner,

              Appellant

       v.

John Roberts, et al.,

              Appellees

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:          Rogers and Walker, Circuit Judges; Sentelle, Senior Circuit Judge

                                       JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief and appendix filed by appellant. See Fed.
R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is

       ORDERED AND ADJUDGED that the district court’s dismissal order, filed April
3, 2020, and the district court’s subsequent minute orders denying reconsideration, filed
April 29, 2020, May 19, 2020, and June 5, 2020, be affirmed. The district court
correctly concluded that it lacks subject matter jurisdiction over appellant’s complaint.
Tooley v. Napolitano, 586 F.3d 1006, 1009 (D.C. Cir. 2009) (“A complaint may be
dismissed on jurisdictional grounds when it is ‘patently insubstantial,’ presenting no
federal question suitable for decision.”) (quoting Best v. Kelly, 39 F.3d 328, 330
(D.C.Cir.1994)). And the Rooker-Feldman doctrine is applicable to appellant’s claim
seeking review of his disbarment by the California Supreme Court. See Gray v. Poole,
275 F.3d 1113, 1119 (D.C. Cir. 2002) (“The Rooker-Feldman doctrine prevents lower
federal courts from hearing cases that amount to the functional equivalent of an appeal
from a state court.”); Reiner v. California, 612 F. App'x 473, 474 (9th Cir. 2015) (holding
that the district court properly dismissed appellant’s claim under the Rooker-Feldman
doctrine where the claim challenged a prior order of suspension by the California
Supreme Court); Scott v. Frankel, No. 15-5028, 2015 WL 4072075, at *1 (D.C. Cir.
June 8, 2015) (declining to apply a fraud exception to the Rooker-Feldman doctrine
because “appellant has not suggested any reason why he could not have presented his
claims of fraud in the state court disciplinary proceeding.”).
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-5190                                                September Term, 2020

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Michael C. McGrail
                                                         Deputy Clerk




                                          Page 2